DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 7-9, filed 10/30/2020, with respect to the rejection under Janardhan et al. have been fully considered and are persuasive.  The rejection of 7/30/2020 has been withdrawn. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the method for calibrating an acceleration sensor comprising determining a rotational offset calibration value of the acceleration sensor as a function of the first acceleration measurement, the first force value, the second acceleration measurement, and the second force value, and using the rotational offset calibration value to celebrate the acceleration sensor in combination as claimed in claims 1 and 17. Claims 2-10 depend from claim 1 and claims 18 and 20-22 depend from claim 17.
The prior art of record and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the method for calibrating an acceleration sensor comprising using the first measurement and the second measurement, determining a rotational offset value of the acceleration sensor in combination as claimed in claim 11. Claims 12-16 depend from claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kean et al. (US PGPub 2017/0254049 A1) teaches a obtaining first and second acceleration and force measurements at different positions of a linkage (paragraphs [0044]-[0046] and [0052]-[0053]); however, Kean et al. does not teach or suggest determining a rotational offset value of the acceleration sensor using the first measurement and the second measurement as claimed.
Crane, III et al. (6,518,519) and Meid et al. (US PGPub 2017/0315006 A1) teach methods of determining the weight of a payload in a similar system to that claimed and disclosed, however, they do not teach or suggest determining a rotational offset value of the acceleration sensor using the first measurement and the second measurement as claimed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER E SIMMONS whose telephone number is (571)270-7807.  The examiner can normally be reached on Monday-Friday, 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David M Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNIFER E SIMMONS/Primary Examiner, Art Unit 2853